IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
JASMINE MARIE WILLIAMS, ) CASE NO. 5:19 CV 427
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. ) Magistrate Kathleen B. Burke
)
COMMISSIONER OF )
SOCIAL SECURITY, ) MEMORANDUM OPINION
)
Defendant. )

This matter is before the Court upon the Report and Recommendation of Magistrate
Judge Kathleen B. Burke (Docket #17). On February 26, 2019, Plaintiff, Ms. Jasmine Marie
Williams, filed her Complaint (Docket #1) seeking judicial review of the final decision of the
Commissioner of Social Security (“Commissioner”) denying her application for Supplemental
Security Income (“SSI”). Pursuant to Local Rule 72.2(b), the case was referred to Magistrate
Judge Burke.

On October 28, 2019, the Magistrate Judge issued her Report and Recommendation. The
Magistrate Judge found that the Commissioner’s decision denying the Plaintiff's application for
SSI was supported by substantial evidence and recommended that the Commissioner’s decision
be affirmed. Objections to the Report and Recommendation needed to be filed within 14 days of

service. No objections were filed.
Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether a party filed an objection to that report. When objections are made to a
report and recommendation of a magistrate judge, the district court reviews the case de novo.
FED. R. Clv. P. 72(b) states:

The district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to.
The district judge may accept, reject, or modify the recommended
disposition; receive further evidence; or return the matter to the
magistrate judge with instructions.

The text of Rule 72(b) addresses only the review of reports to which objections have
been made; it does not indicate the appropriate standard of review for those reports to which no
objections have been properly made. The Advisory Committee on Civil Rules commented on a
district court’s review of unopposed reports by magistrate judges. Regarding subsection (b) of
72, the advisory committee stated: “When no timely objection is filed, the court need only satisfy
that there is no clear error on the face of the record to accept the recommendation.” FED. R. CIv.
P. 72 advisory committee’s notes (citation omitted). |

The U.S. Supreme Court stated in Thomas v. Arn, 474 U.S. 140, 150 (1985): “It does not
appear that Congress intended to require district court review of a magistrate judge’s factual or
legal conclusions, under a de novo or any other standard, when neither party objects to those
findings.”

Conclusion

The Court has reviewed the entire record in this case and finds the decision of the
Commissioner to be supported by substantial evidence. The Report and Recommendation of
Magistrate Judge Kathleen B. Burke is hereby ADOPTED. This court hereby AFFIRMS

2
Commissioner’s final determination denying Plaintiff's application for SSI. Plaintiff's complaint
is hereby DISMISSED in its entirety.

IT IS SO ORDERED.

      

NW) JW\ Se PVE VW
DONALD C. NUGENT’
United States District Judge

 

| fi s

} | ‘ ie
Ni Art ia) j } 4 Arf

\ (M) VWIA FI) YY] YU

DATED: | VV

vy
y ¥
a
